Citation Nr: 1732049	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-25 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating prior to April 23, 2016, a 10 percent evaluation from April 23, 2016, to September 15, 2016, and an evaluation in excess of 30 percent thereafter for a bilateral hearing loss disability 

2.  Entitlement to a compensable rating for dysphagia.

3.  Entitlement to an evaluation in excess of 10 percent for residuals of cancer of the larynx. 

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from January 1944 to August 1946.  

These matters came before the Board of Veterans' Appeals (Board) on appeal from January 2011 and September 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2016, the Board denied a compensable evaluation for the Veteran's bilateral hearing loss disability prior to April 23, 2016, and granted a 10 percent evaluation thereafter.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the Court granted a Joint Motion for Partial Remand (JMPR) that vacated the Board's denial of a compensable rating for a bilateral hearing loss disability prior to April 23, 2106, and denied an evaluation in excess of 10 percent thereafter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a September 2016 rating decision, the Veteran was denied an evaluation in excess of 10 percent for residuals of cancer of the larynx, a compensable evaluation for dysphagia, and a TDIU.  In March 2017 the Veteran filed a notice of disagreement.  No Statement of the Case (SOC) has been issued regarding these claims; accordingly, an SOC must be sent to the Veteran on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

A February 2016 SOC continued a noncompensable evaluation for the Veteran's bilateral hearing loss disability.  After the SOC, April 2016 and September 2016 VA examinations and private medical records were added to the record.  The March 2017 JMPR found that the Board erroneously concluded that the Veteran waived AOJ review of the additional evidence.  In April 2017, the Board sent the Veteran and his representative a letter to ascertain whether he waived AOJ review of the additional evidence.  The Veteran did not respond to the letter.  For these reasons, the Board is remanding this case to for AOJ review of the additional evidence.  See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should furnish the Veteran a SOC as to the issues of entitlement to a compensable rating for dysphagia, entitlement to an evaluation in excess of 10 percent for residuals of cancer of the larynx, and entitlement a TDIU.  Only if the Veteran perfects a timely appeal as to these claims by filing a Substantive Appeal should these matters be returned to the Board for the purpose of appellate disposition.

2.  The Veteran and his representative should be provided a supplemental statement of the case regarding his claim for a higher evaluation for his bilateral hearing loss disability.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




